                                           Case 4:01-cv-01351-JST Document 3366 Filed 06/28/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       MARCIANO PLATA, et al.,                         Case No. 01-cv-01351-JST
                                                        Plaintiffs,
                                   8
                                                                                           ORDER TO SHOW CAUSE RE:
                                                  v.                                       BASELINE STAFF TESTING FOR
                                   9
                                                                                           COVID-19
                                  10       GAVIN NEWSOM, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           The Court issues this order in its continuing effort to address the COVID-19 pandemic as it

                                  14   relates to the California state prison system.

                                  15           As the parties noted in their June 8, 2020 joint case management statement, “[t]he Receiver

                                  16   has identified prison staff as the main vector for spreading COVID-19 in the state prisons and has

                                  17   recommended that all staff at all institutions be tested for COVID-19.” ECF No. 3345 at 3. At the

                                  18   June 9, 2020 case management conference, the Court and the parties discussed staff testing at San

                                  19   Quentin and California State Prison, Corcoran. Without objection, the Court entered an oral order,

                                  20   subsequently memorialized in writing, for Defendants to test all staff at San Quentin and

                                  21   CSP-Corcoran within four business days.1 ECF No. 3353 at 2. The state substantially complied

                                  22   with that order at both prisons. ECF No. 3356 at 7 & n.2 (reporting that 94.9% of San Quentin

                                  23   staff and 92.6% of CSP-Corcoran staff were tested, and explaining that not all staff were tested

                                  24   “for a number of reasons, including employees out on sick leave, disability leave, parental leave,

                                  25   vacation, and remote assignment”).

                                  26

                                  27   1
                                         The Court ordered that staff who had contact with any incarcerated person who transferred from
                                  28   the California Institution for Men into San Quentin or CSP-Corcoran between May 28 and
                                       May 30, 2020, be tested within two business days. ECF No. 3353 at 2.
                                           Case 4:01-cv-01351-JST Document 3366 Filed 06/28/20 Page 2 of 4




                                   1           The Court also ordered Defendants to “produce a comprehensive plan for testing staff at all

                                   2   prisons in the California Department of Corrections and Rehabilitation to Plaintiffs by June 16,

                                   3   2020.” Id. The parties reported in their June 18, 2020 joint case management statement that

                                   4   Defendants complied with this deadline, and Defendants’ plan was attached as an exhibit to the

                                   5   parties’ joint statement. ECF 3356 at 5; ECF No. 3356-1. In accordance with California

                                   6   Department of Public Health recommendations for skilled nursing facilities, the plan provides for

                                   7   “universal baseline testing of all staff” at three institutions: California Health Care Facility

                                   8   (“CHCF”), California Medical Facility (“CMF”), and Central California Women’s Facility

                                   9   (“CCWF”). ECF No. 3356 at 5. However, Defendants’ plan does not contemplate baseline

                                  10   testing at any other institution. See ECF No. 3356-1. Instead, the plan proposes surveillance

                                  11   testing at “institutions that currently do not have any newly diagnosed COVID-19 cases among

                                  12   inmates or staff within the last 14 days.” Id. at 2. At institutions where at least one COVID-19
Northern District of California
 United States District Court




                                  13   positive inmate or staff is identified, the plan proposes “serial retesting of all staff . . . every 14

                                  14   days until no new cases are identified in two sequential rounds of testing,” and that such

                                  15   “retesting” be done “[a]s soon as possible.”2 Id. at 5. The use of the word “retesting” assumes

                                  16   that baseline testing has been done, but Defendants’ plan does not appear to provide for baseline

                                  17   testing and the Court is not aware that any such testing has occurred except at San Quentin and

                                  18   CSP-Corcoran.

                                  19           Defendants reported on June 18 that the California Department of Corrections and

                                  20   Rehabilitation (“CDCR”) had “already entered into a contract with a lab to provide the staff

                                  21   testing for” CHCF, CMF, and CCWF, and that testing at those institutions was to “commence this

                                  22   week.” ECF No. 3356 at 7. Defendants further reported that the process of completing “expedited

                                  23
                                       2
                                  24     The plan proposes that staff retesting be limited to yards where positive inmates are housed or
                                       positive staff are assigned “as long as staff are not moving among buildings to provide services.”
                                  25   ECF No. 3356 1 at 5. As far as the Court is aware, although the Receiver has recommended
                                       consideration of staff cohorting so that staff interact only with limited groups of inmates, no such
                                  26   cohorting has been implemented. To the contrary, Defendants have stated that, “CDCR is making
                                       efforts to ensure that primary-post positions are permanently filled, which should limit the number
                                  27   of different staff who are working in various housing units. But in such a large and complex
                                       system, it is impossible to completely and permanently limit the staff who work in various
                                  28   locations throughout the prisons.” ECF No. 3332 at 15. Thus, the Court anticipates that all staff
                                       will be serially retested under Defendants’ plan, without limitation to particular yards.
                                                                                           2
                                         Case 4:01-cv-01351-JST Document 3366 Filed 06/28/20 Page 3 of 4




                                   1   emergency contracts that will cover the remainder of the testing called for by the testing plan” was

                                   2   “nearly complete,” and they expected testing under the contract to begin “next week” – i.e., the

                                   3   week of June 22. Id. Thus, at least some level of staff testing should have already begun.

                                   4          The Court anticipates that Defendants intend to provide updates on the level of staff testing

                                   5   performed to date in the joint case management statement due on July 1, 2020. The Court also

                                   6   anticipates that the parties intend to report on the results of their further meeting and conferring

                                   7   about Defendants’ comprehensive testing plan at that time. However, upon consultation with the

                                   8   Receiver, it appears imperative that baseline staff testing occur immediately, and the Court has

                                   9   concluded that waiting until the July 2 case management conference to discuss this issue with the

                                  10   parties would result in unnecessary delay. Given how quickly the disease can be transmitted,

                                  11   every day counts.

                                  12          As of today, CDCR is reporting that, within the last 14 days, 828 new COVID-19 cases
Northern District of California
 United States District Court




                                  13   have been confirmed among the inmate population at San Quentin; 212 new cases have been

                                  14   confirmed at California Correctional Center (“CCC”); and 106 new cases have been confirmed at

                                  15   California Correctional Institution (“CCI”). CDCR, Population COVID-19 Tracking,

                                  16   https://www.cdcr.ca.gov/covid19/population-status-tracking/ (last visited June 28, 2020). Other

                                  17   prisons have also reported new cases during that time period, but these three institutions have had

                                  18   the largest recent outbreaks. Id. Baseline staff testing at CCC and CCI, as well as staff retesting

                                  19   at San Quentin, therefore appear to be of the highest priority.

                                  20          The Court is aware of no authority that would counsel against baseline staff testing to help

                                  21   control the spread of disease and to protect CDCR’s inmate and staff populations, as well as

                                  22   surrounding communities, or against retesting of all staff at San Quentin now that it has been

                                  23   approximately 14 days since baseline testing was completed there. Accordingly, good cause

                                  24   appearing, Defendants are ordered to show cause as to why they should not do all of the

                                  25   following:

                                  26          1. Test all staff at San Quentin by July 2, 2020;

                                  27          2. Test all staff at CCC and CCI by July 3, 2020; and

                                  28
                                                                                          3
                                         Case 4:01-cv-01351-JST Document 3366 Filed 06/28/20 Page 4 of 4




                                   1          3. Test all staff at all remaining CDCR institutions, including California City, by July 6,

                                   2              2020.

                                   3          For purposes of this order, “staff’ shall have the same definition as the one contained in

                                   4   Defendants’ current comprehensive testing plan: “any individual whose work assignment is to a

                                   5   particular institutional facility, including but not limited to, CDCR and California Correctional

                                   6   Health Care Services staff, registry, contract, Division Adult Parole Operations, Prison Industry

                                   7   Authority and Board of Parole Staff who interact with inmates.” ECF No. 3356-1 at 6. These

                                   8   actions shall be in addition to any comprehensive plan Defendants ultimately adopt for ongoing

                                   9   testing. The Court looks forward to discussing Defendants’ comprehensive testing plan with the

                                  10   parties at the July 2 case management conference.

                                  11          Any objections to this order must be filed by June 30, 2020, at 5:00 p.m., and must be

                                  12   supported by a memorandum of points and authorities not longer than ten pages. If any party files
Northern District of California
 United States District Court




                                  13   a timely objection, the Court will take the matter under submission without a hearing unless

                                  14   otherwise ordered. If no timely objection is filed, the above will become an order of the Court

                                  15   without further action.

                                  16          IT IS SO ORDERED.

                                  17   Dated: June 28, 2020
                                                                                        ______________________________________
                                  18
                                                                                                      JON S. TIGAR
                                  19                                                            United States District Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                  28
                                                                                         4
